Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “conversion” in claims 1, 12, 19 and 20 is used by the claim to mean “encoding,” while the accepted meaning is “format conversion,” or “transcoding.” The term is indefinite because the specification does not clearly redefine the term.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toma, US 2016/0073119 A1, in view of Saft, US 2006/0265643 A1.

Method claim 1 is drawn to the method of using the corresponding apparatus claimed in claim 12.  Therefore method claim 1 corresponds to apparatus claim 12 and is rejected for the same reasons of obviousness as used below.

	Regarding claim 8, the combination of Toma in view of Saft discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Saft, further discloses: the method of claim 7, wherein the transition is applicable between a first region of the first image item and a second region of the second image item ([0014], transition from one image to a next in a predetermined time period.).

Regarding claim 10, the combination of Toma in view of Saft discloses the limitations of claim 1, upon which depends claim 10.  This combination, specifically Toma, further disclose: the method of claim 1, wherein the conversion includes encoding the visual media file into the bitstream ([0067]).
	
Regarding claim 11, the combination of Toma in view of Saft discloses the limitations of claim 1, upon which depends claim 11.  This combination, specifically Toma, further disclose: the method of claim 1, wherein the conversion includes decoding the visual media file from the bitstream ([0070]).

Regarding claim 12, Toma discloses: an apparatus for processing visual media file data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to ([0007], [0010]):
perform a conversion between a visual media file and a bitstream (Figure 8, generate encoded stream S11.) and wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (Toma discloses in an analogous art hierarchical video coding for still images in which a plurality of access units are found in the bitstream, and in which each access unit contains multiple frames in the case of still images; Toma discloses that one AU contains one frame when the encoded data is video data, as disclosed in [0068].), wherein the visual media file comprises image items each comprising a sequence of pictures according to a media file format ([0068], “Encoded data is, for example, AV data encoded based on moving image coding standards such as HEVC.”),
Toma does not disclose:
wherein the media file format specifies a suggested transition period of an image item to be
applied for a transition between the image item and a next image item during displaying of the
pictures as a slideshow.
	However Saft discloses including a preset or default transition duration time with a slideshow, as disclosed in [0057], with respect to figure 10, in connection with an amount of sound annotation present for each slide.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set include a preset, “suggested”, time period for a transition duration between slides, within the video encoding apparatus of Toma, as suggested by Saft, in order to provide increased presentation flexibility for a user or program when presenting a slideshow (Saft [0060]).
	
Regarding claim 19, Toma discloses: a non-transitory computer-readable storage medium storing instructions that cause a processor to ([0062]):
perform a conversion between a visual media file and a bitstream (Figure 8, generate encoded stream S11.) and wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (Toma discloses in an analogous art hierarchical video coding for still images in which a plurality of access units are found in the bitstream, and in which each access unit contains multiple frames in the case of still images; Toma discloses that one AU contains one frame when the encoded data is video data, as disclosed in [0068].), wherein the visual media file comprises image items each comprising a sequence of pictures according to a media file format ([0068], “Encoded data is, for example, AV data encoded based on moving image coding standards such as HEVC.”),
Toma does not disclose:
wherein the media file format specifies a suggested transition period of an image item to be
applied for a transition between the image item and a next image item during displaying of the
pictures as a slideshow.
	However Saft discloses including a preset or default transition duration time with a slideshow, as disclosed in [0057], with respect to figure 10, in connection with an amount of sound annotation present for each slide.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set include a preset, “suggested”, time period for a transition duration between slides, within the video encoding apparatus of Toma, as suggested by Saft, in order to provide increased presentation flexibility for a user or program when presenting a slideshow (Saft [0060]).

	Regarding claim 20, Toma discloses: a non-transitory computer-readable recording medium storing a bitstream comprising image items which is generated by a method performed by a video processing apparatus, wherein the method comprises ([0062]):
generating the bitstream from a visual media file [0088],
wherein the visual media file comprises image items each comprising a sequence of pictures
according to a media file format ([0068], “Encoded data is, for example, AV data encoded based on moving image coding standards such as HEVC.”),), and wherein the bitstream comprises access units each comprising one or more pictures each belonging to a layer according to a video coding format (Toma discloses in an analogous art hierarchical video coding for still images in which a plurality of access units are found in the bitstream, and in which each access unit contains multiple frames in the case of still images; Toma discloses that one AU contains one frame when the encoded data is video data, as disclosed in [0068),
Toma does not disclose:
wherein the media file format specifies a suggested transition period of an image item to be
applied for a transition between the image item and a next image item during displaying of the
pictures as a slideshow.
	However Saft discloses including a preset or default transition duration time with a slideshow, as disclosed in [0057], with respect to figure 10, in connection with an amount of sound annotation present for each slide.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set include a preset, “suggested”, time period for a transition duration between slides, within the video encoding apparatus of Toma, as suggested by Saft, in order to provide increased presentation flexibility for a user or program when presenting a slideshow (Saft [0060]).

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Saft, in further view of Hong, WO 2010/058962 A2.

Method claims 2 and 3 are drawn to the method of using the corresponding apparatus claimed in claims 13 and 14, respectively.  Therefore method claims 2 and 3 correspond, respectively, to apparatus claims 12 and 13, and are rejected for the same reasons of obviousness as used below.

Regarding claim 13, the combination of Toma in view of Saft discloses the limitations of claim 12, upon which depends claim 13.  This combination does not disclose: the apparatus of claim 12, wherein the suggested transition period is specified as an M-bit unsigned integer value.
However Hong discloses in analogous art using an unsigned integer to specify a playback duration of a visual media, as disclosed on page 38, lines 24-28.	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to specify the transition time as an unsigned integer, as disclosed in Hong, because unsigned integers are most effective for coding time durations, which are nonnegative, where a signed integer would convey additional, unnecessary information, namely, that a time duration is nonnegative.

Regarding claim 14, the combination of Toma in view of Saft in view of Hong discloses the limitations of claim 13, upon which depends claim 14.  This combination does not explicitly disclose: the apparatus of claim 13, wherein the suggested transition period is specified as an 8-bit unsigned integer value.
However, use of an 8-bit unsigned integer would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date in the context of Hong’s disclosure to use an unsigned integer to specify a playback length, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, it would not have been inventive to determine to use a specifically 8-bit unsigned integer to denote a transition period, give the disclosure in the prior art to use a 20-bit unsigned integer to specify a playback time.

Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Saft, in further view of Wood, US 2005/0062888 A1.

Regarding claim 5, the combination of Toma in view of Saft discloses the limitations of claim 1, upon which depends claim 11.  This combination does not disclose: the method of claim 1, wherein the suggested transition period is specified in units of 1/X seconds, wherein X is a positive integer.
	However, in analogous art, Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/X transition interval, with X being a positive integer, would have required only routine skill in the art in this context.

Regarding claim 5, the method of claim 4, wherein the suggested transition period is specified in units of 1/16 seconds.
However, in analogous art, Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/16 second transition interval, would have required only routine skill in the art in this context.

	Regarding claim 15, the apparatus of claim 12, wherein the suggested transition period is specified in units of 1/X seconds, wherein X is a positive integer.
However, in analogous art, Wood discloses setting a transition period for a slideshow to be .5 seconds, as disclosed in [0041].
	Use of a fractional second transition period for the slideshow transition periods in the combination of Toma in view of Saft would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date, because the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Wood discloses uses a .5 second transition interval, and setting a 1/X transition interval, with X being a positive integer, would have required only routine skill in the art in this context.

Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of Saft in further view of Hollingworth, US 2009/0089518 A1.

Method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 17.  Therefore method claim 7 corresponds to apparatus claim 17 and is rejected for the same reasons of obviousness as used below.

Regarding claim 17, the combination of Toma in view of Saft discloses the limitations of claim 12, upon which depends claim 17.  This combination does not disclose: the apparatus of claim 12, wherein the media file format further specifies that multiple transition effects are allowable for a transition to be applied between displaying of a first image item and a second image item as a slideshow.
Hollingworth discloses combing two transition effects, as disclosed in [0045], [0047]- zoom plus bounce effect, zoom plus spin effect, [0049].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Hollingsworth, of combining transition effects for a slideshow, in order to increase the variety of image transition effects without increasing coding overhead proportionately.

Allowable Subject Matter
Claims 6, 9, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose or suggest specifying a transition period length for each type of transition effect, as per claims 6 and 16.
The prior art does not disclose or suggest setting a priority order of the transition effects, as per claims 9 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425